Filed 6/27/08
                            NO. 4-07-0545

                        IN THE APPELLATE COURT

                             OF ILLINOIS

                           FOURTH DISTRICT

THE PEOPLE OF THE STATE OF ILLINOIS,   )    Appeal from
          Plaintiff-Appellee,          )    Circuit Court of
          v.                           )    McLean County
CHADWICK N. BARNER,                    )    No. 06CF848
          Defendant-Appellant.         )
                                       )    Honorable
                                       )    Kevin P. Fitzgerald,
                                       )    Judge Presiding.
_________________________________________________________________

           JUSTICE KNECHT delivered the opinion of the court:

           In December 2006, a jury convicted defendant, Chadwick

N. Barner, of financial institution robbery (720 ILCS 5/16H-40

(West 2004)), a Class 1 felony.    In April 2007, the trial court

sentenced defendant to 12 1/2 years' imprisonment.   On appeal,

defendant contends the evidence was insufficient to convict him

of financial institution robbery because, although he concedes

the robbery, the State failed to prove he took the money by

force, threat of force, or intimidation, as required by the

statute.   We affirm.

                            I. BACKGROUND

           Defendant acknowledges he committed the robbery but

argues no evidence showed he used intimidation during the

commission of the robbery of the financial institution as

required by statute.
            The bill of indictment, filed on August 30, 2006,

alleged defendant committed financial institution robbery "in

that he knowingly and by threat of force or intimidation took

money in the custody, control, care, management[,] or possession

of Illini Bank, a financial institution."

            At defendant's December 2006 jury trial, Cynthia Scott

testified she was employed with Illini Bank in Danvers, Illinois,

as a teller on July 19, 2006.    Around noon on that date, an

unusual looking person entered the bank.    This person was wearing

a black wig, sunglasses, and a dress.    The person's face and neck

were painted black, and he had tissue stuffed up his nose.       The

person was carrying a large black purse.    As stated, defendant

acknowledges he was this person who robbed the bank.

            Defendant told Scott to "[g]ive me the money."    Scott

was "scared," but gave defendant the money from her drawer.

Defendant, in a calm but firm tone, again stated "[g]ive me the

money."    Scott took this to be an "order."   Scott opened up

somebody else's drawer, grabbed some money, and put it on the

counter.    Defendant put the money in the purse and ran away.    The

experience left Scott feeling "traumatized, scared."

            Photographs of the incident show that defendant had his

left hand behind the purse while he approached the teller's

counter.    The purse was large enough to conceal a weapon.

            The jury convicted defendant, and the trial court


                                - 2 -
sentenced him as stated.

          This appeal followed.

                           II. ANALYSIS

          Defendant contends the facts are undisputed and thus

the appropriate standard of review is de novo.     The State argues

the parties dispute what facts can be reasonably inferred from

the trial evidence; and thus the relevant question is whether,

after viewing the evidence in the light most favorable to the

State, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.    We agree with

the State.   However, insofar as we are a called upon to interpret

the financial-institution-robbery statute, which is a question of

law, we review that issue de novo.     See People v. Brooks, 221
Ill. 2d 381, 388, 851 N.E.2d 59, 62 (2006).

          As stated, the State charged defendant with financial

institution robbery.

                "A person commits the offense of

          financial institution robbery when the

          person, by force or threat of force, or by

          intimidation, takes, or attempts to take,

          from the person or presence of another, or

          obtains or attempts to obtain by extortion,

          any property or money or any other thing of

          value belonging to, or in the care, custody,


                               - 3 -
          control, management, or possession of, a

          financial institution."    720 ILCS 5/16H-40

          (West 2006).

          It is undisputed defendant did not use force or

explicitly threaten the use of force.    The issue here is whether

defendant used intimidation.

          The financial-institution-robbery statute does not

define "intimidation."    Neither do any Illinois decisions address

this issue.   As a result, defendant urges this court to construe

the financial-institution-robbery statute with the intimidation

statute (720 ILCS 5/12-6 (West 2004)).

                "Under the doctrine of in pari materia,

          two statutes dealing with the same subject

          will be considered with reference to one

          another to give them harmonious effect.

          [Citation.]    The doctrine is also applicable

          to different sections of the same statute,

          and is consistent with the fundamental rule

          of statutory interpretation that all the

          provisions of a statute must be viewed as a

          whole. [Citation.]"    People v. McCarty, 223
Ill. 2d 109, 133-34, 858 N.E.2d 15, 31

          (2006).

          We conclude it would not be proper to read the


                                - 4 -
financial-institution-robbery statute in para materia with the

intimidation statute as they do not concern the same subject.

"The purpose of the intimidation statute is to prohibit the

making of threats intended to compel a person to act against his

will, and the gist of the offense is the exercise of improper

influence--the making of a threat with the intent to coerce

another."   People v. Peterson, 306 Ill. App. 3d 1091, 1099-1100,

715 N.E.2d 1221, 1227 (1999); see also People v. Verkruysse, 261
Ill. App. 3d 972, 975, 639 N.E.2d 881, 883 (1994) ("'gravamen of

the offense [of intimidation] is improper influence on another.'

(People v. Tennin (1987), 162 Ill. App. 3d 520, 525, 515 N.E.2d
1056[, 1059].)").   The legislature has declared the financial-

institution-robbery statute concerns the subject of financial

crime.   See 720 ILCS 5/16H-5 (West 2004).

            Moreover, "[s]tatutes should be construed, if possible,

so that no term is rendered superfluous or meaningless."

Bonaguro v. County Officers Electoral Board, 158 Ill. 2d 391,

397, 634 N.E.2d 712, 715 (1994).   If we read the term

"intimidation," as used in the financial-institution-robbery

statute, to require a threat as defendant urges, it would be

redundant, as the statute states "[a] person commits the offense

of financial institution robbery when the person, by force or

threat of force, or by intimidation."   720 ILCS 5/16H-40 (West

2004).   Because the statute talks about force or the threat of


                                - 5 -
force in addition to intimidation, the term "intimidation" must

mean something other than force or the threat of force.

          Instead, we look elsewhere to help us construe the

financial-institution-robbery statute.    The legislative history

shows this statute was "modeled very tightly after existing

federal and State statutes."   93d Ill. Gen. Assem., Senate

Proceedings, April 4, 2003, at 44-45 (statements of Senator

Cullerton).   The bill created financial crimes that "have been

traditionally under the purview of the Federal Government."    93d

Ill. Gen. Assem., House Proceedings, May 14, 2003, at 164-65

(statements of Representative O'Brien).   The federal bank-robbery

statute (18 U.S.C. §2113 (2000)) is substantially similar to our

state's financial-institution-robbery statute.    The federal bank-

robbery statute states one commits bank robbery if:

                "[B]y force and violence, or by

          intimidation, [one] takes, or attempts to

          take, from the person or presence of another,

          or obtains or attempts to obtain by extortion

          any property or money or any other thing of

          value belonging to, or in the care, custody,

          control, management, or possession of, any

          bank, credit union, or any savings and loan

          association."   18 U.S.C. §2113 (2000).

Because the federal bank-robbery statute is so similar to our


                               - 6 -
financial-institution-robbery statute, it is appropriate for us

to look to the federal bank-robbery statute and the case law

interpreting it for guidance.    See People v. Childress, 338 Ill.

App. 3d 540, 553, 789 N.E.2d 330, 341 (2003) ("Where a state

statute has a federal counterpart, Illinois courts have looked

for guidance to federal cases interpreting the federal law").

          Our review of federal case law leads us to conclude

defendant's actions constituted intimidation under the financial-

institution-robbery statute.    "Intimidation" in the context of

the federal bank-robbery statute has been defined as "conduct and

words *** calculated to create the impression that any resistance

or defiance by the teller would be met with force" (United States

v. Jones, 932 F.2d 624, 625 (7th Cir. 1991)), or an act by

defendant "reasonably calculated to put another in fear" (United

States v. Graham, 931 F.2d 1442, 1443 (11th Cir. 1991)).     Federal

courts determine whether intimidation has occurred in a

particular case by using an objective test: "whether an ordinary

person in the teller's position could reasonably infer a threat

of bodily harm from the defendant's acts."    United States v.

Gilmore, 282 F.3d 398, 402 (6th Cir. 2002).

          In this case, it is undisputed defendant did not have a

weapon with him when he robbed the bank.    "However, the display

of a weapon, a threat to use a weapon, or even a verbal or

nonverbal hint of a weapon is not a necessary ingredient of


                                - 7 -
intimidation."   Gilmore, 282 F.3d at 402.    "Intimidation does not

require proof of express threats of bodily harm, threatening body

motions, or the physical possibility of a concealed weapon."

Gilmore, 282 F.3d at 403.

           As stated, in this case, defendant walked into the bank

in disguise, was carrying a black purse large enough to conceal a

weapon, and twice told the teller to give him all of the money.

The photographs of the incident show defendant's left hand was

concealed behind the purse as he approached the teller.

Defendant made no explicit threat of harm.

           The case before us is similar to United States v.

Robinson, 527 F.2d 1170 (6th Cir. 1975).     In Robinson, the

defendant approached the teller, told her to "'Give me all your

money,'" and then slid a "'black pouch'" across the counter for

the teller to put the money in.   Robinson, 527 F.2d at 1171.

When the teller attempted to fill the pouch with bait money, the

defendant said, "'Don't give me that, that's not enough.'"

Robinson, 527 F.2d at 1171.   The defendant made no explicit

threat of harm, and both hands were visible to the teller as the

defendant put them on the counter in front of the teller's cage.

Robinson, 527 F.2d at 1171.   The defendant wore a black leather

coat.   Robinson, 527 F.2d at 1171.

           On appeal, the defendant argued that because he did not

display a weapon, hint he had a weapon, tell the teller he had a


                               - 8 -
weapon, or explicitly threaten the teller, the evidence of

intimidation was insufficient.     Robinson, 527 F.2d at 1171-72.

The court stated "[A]n 'ordinary person' in the teller's position

could reasonably, we think, infer an implicit threat in the

demand, 'Give me all your money,' accompanied by the presentation

of a 'black pouch.'"   Robinson, 527 F.2d at 1172.

          Moreover, the Gilmore court stated the following:

               "A review of the case law reveals that

          making a written or verbal demand for money

          to a teller is a common means of successfully

          robbing banks.    Demands for money amount to

          intimidation because they carry with them an

          implicit threat: if the money is not

          produced, harm to the teller or other bank

          employee may result.    Bank tellers who

          receive demand notes are not in a position to

          evaluate fully the actual risk they face.       As

          the Robinson court stated: 'An "ordinary

          person" in the teller's position could

          reasonably, we think, infer an implicit

          threat in the demand, "Give me all your

          money," accompanied by the presentation of a

          "black pouch".'   Robinson, 527 F.2d at 1172.

          Several other circuits have also held that a


                                 - 9 -
demand for money in itself is sufficient to

support a jury's finding of intimidation.

See United States v. Clark, 227 F.3d 771,

774-75 (7th Cir. 2000) (finding intimidation

where note demanded 'all of your twenties,

fifties and hundred dollar bills' and

defendant stated that 'this is a holdup');

[United States v.] Hill, 187 F.3d [698,] 700-

01 [(7th Cir. 1999)] (characterizing actions

as intimidating where defendant stated, 'Give

me all your money,' and 'don't give me any of

the funny money,' and threw a plastic bag on

the counter window); [United States v.]

McCarty, 36 F.3d [1349,] 1357 [(5th Cir.

1994)] (affirming conviction of robbery by

intimidation where typewritten note stated,

'Be calm. This is a robbery.'); United States

v. Hummasti, 986 F.2d 337, 338 (9th Cir.

1993) (concluding that threat was implicit in

a note that read, 'This is a robbery, give me

your money,' and in verbal demands for

money); United States v. Smith, 973 F.2d 603,

603-04 (8th Cir. 1992) (finding intimidation

had been established where defendant stated,


                   - 10 -
          'I want to make a withdrawal. I want $2,500

          in fifties and hundreds,' and where he twice

          demanded $5,000, leaned into the window, and

          said, 'come on, come on, give me the

          money.'); [United States v.] Lucas, 963 F.2d

          [243,] 248 [(9th Cir. 1992)] (finding

          intimidation where the verbal and written

          demand was 'put the money in the bag' and

          defendant placed two plastic bags on

          counter); [United States v.] Henson, 945 F.2d

          [430,] 439 [(1st Cir. 1991)] (finding

          intimidation in written demand note that

          read, 'put fifties and twenties into an

          envelope now!!'); [United States v.] Hopkins,

          703 F.2d [1102,] 1103 [(9th Cir. 1983)]

          (finding that the threats implicit in [a]

          written demand of 'Give me all your hundreds,

          fifties and twenties. This is a robbery,' and

          verbal demand of 'give me what you got'

          provide sufficient evidence of intimidation

          to support jury's verdict)." (Emphases

          added.)   Gilmore, 282 F.3d at 402-03.

          Again, we reiterate defendant (1) entered the bank in

disguise, (2) twice demanded the teller give him all the money,


                              - 11 -
(3) had a purse large enough to conceal a weapon, and (4)

concealed his left hand behind the purse as he approached the

teller.   Under Gilmore, defendant's demands for money amount to

intimidation because they carried with them the implicit threat

that if the money was not produced, harm to Scott or another bank

employee may have resulted.    Gilmore, 282 F.3d at 402.   Moreover,

under Robinson, an ordinary person in Scott's position could

reasonably have inferred an implicit threat in the demand, "'Give

me the money,'" accompanied by the fact defendant had a large

purse to put the money in.    See Robinson, 527 F.2d at 1172.

Accordingly, we conclude the evidence was sufficient to support

the conclusion defendant robbed a financial institution by

"intimidation."

                           III. CONCLUSION

            For the reasons stated, we affirm the trial court's

judgment.    As part of our judgment, we grant the State's request

that defendant be assessed $50 as costs for this appeal.

            Affirmed.

            APPLETON, P.J., and STEIGMANN, J., concur.




                               - 12 -